STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS
                                                                                   FILED
BRIDGETTE A. DOBBS,                                                           September 12, 2013
                                                                            RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                SUPREME COURT OF APPEALS
                                                                              OF WEST VIRGINIA

vs.)   No. 11-1708 (BOR Appeal No. 2046107)
                   (Claim No. 2010107582)

GLENN ENTERPRISES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Bridgette A. Dobbs, by M. Jane Glauser, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Glenn Enterprises, Inc., by Gary
Nickerson and James Heslep, its attorneys, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated November 22, 2011, in
which the Board affirmed a June 6, 2011, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges affirmed the claims administrator’s December 24, 2009,
decision granting Ms. Dobbs a 0% permanent partial disability award for her right shoulder and
elbow injury. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Dobbs was working for Glenn Enterprises when she injured her right shoulder on
September 16, 2009. On December 11, 2009, Dr. Sethi evaluated Ms. Dobbs’s right shoulder and
elbow, and found that she has no permanent impairment resulting from the compensable injury.
On December 24, 2009, the claims administrator granted Ms. Dobbs a 0% permanent partial
disability award.

        In its Order affirming the claims administrator’s decision, the Office of Judges held that
the preponderance of the evidence established that Ms. Dobbs suffered no permanent impairment
to her right shoulder and elbow as the result of the September 16, 2009, occupational injury. On
                                                1
appeal, Ms. Dobbs argues that Dr. Sethi’s evaluation is unreliable because he fails to address the
elbow involvement in the compensable injury.

        The Office of Judges concluded that the record did not establish that Ms. Dobbs was
entitled to more than a 0% permanent partial disability award. It noted that only one report in the
record addresses permanent impairment resulting from the compensable injury. It further noted
that Dr. Sethi evaluated both the right shoulder and right elbow in his evaluation, and he found
that Ms. Dobbs had no permanent impairment. The Office of Judges also noted that the issue of
an additional compensable component was not the issue before the adjudicator, and affirmed the
claims administrator’s decision. The Board of Review reached the same reasoned conclusions in
its decision of November 22, 2011. We agree with the reasoning and conclusions of the Board of
Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED:       September 12, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2